     Case 2:21-cv-02418-FMO-PVC Document 19 Filed 07/09/21 Page 1 of 3 Page ID #:95




 1    MARTIN & BONTRAGER, APC
      G. Thomas Martin, III (SBN 218456)
 2    Nicholas J. Bontrager (SBN 252114)
 3    4605 Lankershim Blvd. Ste 535
      Toluca Lake, CA 91602
 4
      T: (323) 940-1700
 5    F: (323) 238-8095
 6    Tom@mblawapc.com
      Nick@mblawapc.com
 7    Attorneys for Plaintiff
 8    RACHEL BLYUMKIN,
 9
10
                           UNITED STATES DISTRICT COURT

11                       CENTRAL DISTRICT OF CALIFORNIA
12
                                                Case No.: 2:21-cv-02418-FMO-PVC
13    RACHEL BLYUMKIN, Individually
14    and On Behalf of All Others Similarly
15                                              NOTICE OF SETTLEMENT
      Situated,
16
                   Plaintiff,
17
            vs.
18
19
      MEDICARE WORLD, LLC and
20
      DOES 1-10,
21
22
                         Defendant(s),

23
24
                                NOTICE OF SETTLEMENT
25
26
            NOW COMES Plaintiff, RACHEL BLYUMKIN, by and through the
27
28    undersigned counsel, and hereby notifies this Honorable Court that the parties have

                                               -1-

                                                                     NOTICE OF SETTLEMENT
     Case 2:21-cv-02418-FMO-PVC Document 19 Filed 07/09/21 Page 2 of 3 Page ID #:96




 1    reached an agreement to settle the instant matter. The parties, through counsel, are
 2    working cooperatively to consummate the settlement as expeditiously as possible
 3
      and Plaintiff anticipates filing a Fed. R. Civ. P. 41 stipulation to dismiss Plaintiff’s
 4
 5    individual claims with prejudice and the punitive class without prejudice within
 6
      sixty (60) days.
 7
 8
 9                                             RESPECTFULLY SUBMITTED,
10    Dated: July 9, 2021                      MARTIN & BONTRAGER, APC
11
12                                             By: /s/ Nicholas J. Bontrager
13                                                      Nicholas J. Bontrager
14                                                      Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-

                                                                         NOTICE OF SETTLEMENT
     Case 2:21-cv-02418-FMO-PVC Document 19 Filed 07/09/21 Page 3 of 3 Page ID #:97




 1
                              CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on the 9th day of July, 2021, I electronically filed the
 4
      foregoing with the Clerk of the Court using the CM/ECF. The Notice of Settlement
 5
 6    has been served on Defendants counsel of record by way of the CM/ECF.
 7
 8
                                                     By: /s/ Nicholas J. Bontrager
 9
                                                           Nicholas J. Bontrager, Esq.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-

                                                                      NOTICE OF SETTLEMENT
